DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5; 8-11; and 14-18 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US 2019/0166911).
As per claim 1: Xu discloses a tamper responsive cartridge for use with a power supply portion (such as battery (not shown)) of a personal vaporizer 100, comprising: a housing 110 comprising an outer wall (wherein the case wall 331 is located), and wherein the housing 110 is configured to couple with the power supply portion (the personal vaporizer 100 also includes a power source (e.g., a battery)) of the personal vaporizer 100; a first reservoir 333 containing a first liquid substance (the fluid in the precursor reservoir 333), the first reservoir 333 defined by a frangible wall 332 (wherein the reservoir base wall 332 is partially slidably and break into received into the precursor reservoir 333); a wick 384 configured to transport the first substance from the first reservoir 333 to an atomization chamber 387; and a second reservoir 334 containing a second substance (a primary fluid reservoir 334), the second reservoir 334 defined by a space between the frangible wall 332 and the outer wall (as shown in fig. 5B).
As per claims 2-5; 11; and 15-18: Xu discloses the cartridge (see fig. 5B-C), wherein the atomization chamber 387 is configured to atomize the first substance (first liquid substance from the reservoir 333) and generate an aerosol, the atomization chamber 387 comprising: a heating element 350; and an air inlet 328 to allow airflow through the atomization chamber 387 into a chimney 344, wherein the chimney 344 forms a channel between the atomization chamber 387 and an external space (as shown in fig. 5B); and wherein the first reservoir 333 and the second reservoir 334 share a common base 332, and wherein removal of the common base will break the frangible wall (see fig. 5B-C); and wherein the 2nd substance, when in contact with the 1st substance, form a solid, rendering the cartridge unusable (it’s inherent for the 1st substance, form a solid and renders the cartridge unusable, since it’s depending on what type/kind of substance/material/medium from each reservoir that could turned solid after contact from each other (chemical reaction)); and wherein the 2nd substance, when in contact with the 1st substance, chemically reduces the potency of the 1st substance (it is inherent for the 1st substance to be potency after contacted with the 2nd substance, since it’s all depend on what kind of substance from each of the reservoir).

As per claim 8: Xu discloses a method for responding to tampering of a cartridge of a personal vaporizer 100, the cartridge containing a first substance ((the fluid in the precursor reservoir 333) to be atomized for inhalation by the vaporizer 100, the method comprising: breaking (the wall is slides), at a frangible wall 332 in the cartridge, in response to tampering with the cartridge, the frangible wall 332 separating the first substance and a second substance (as shown in fig. 5B); and releasing the second substance into the first substance and altering the first substance (it is inherent to have the 1st substance to mix with the 2nd substance, it would change/make different/adjust into a different substance and no longer the same substance as first), impairing its use (since there would be 2 different materials/substances/medium mixing up together in the cartridge).

As per claims 9-10: Xu discloses wherein a differential pressure across the frangible wall 332 induces mixing of the second substance 334 with the first substance 333 (as shown in figs. 5B-C; wherein the pressure to break through the wall 332 is depending on the pressure to slide (alternative to breaking) allowing for the 1st substance reservoir 333 to be in use and 2nd reservoir 334 to be prevented or else); and wherein tampering with the cartridge comprises penetrating removal of a base of the cartridge (its inherent to modify/tempering with the cartridge would result in a removal of a base of the cartridge, since it shared the same base).
As per claim 14: Xu discloses a system for responding to tampering of a cartridge of a personal vaporizer 100 the system comprising: a housing 110 comprising an outer wall (wherein the case wall 331 is located), and wherein the housing 110 is configured to couple with a power supply portion of the personal vaporizer 100 (the personal vaporizer 100 also includes a power source (e.g., a battery)); a first reservoir 333 containing a first liquid substance (the fluid in the precursor reservoir 333), the first reservoir 333 defined by a frangible wall 332 (wherein the reservoir base wall 332 is partially slidably and break into received into the precursor reservoir 333); a wick 384 configured to transport the first substance from the first reservoir 333 to an atomization chamber 387; and a second reservoir 334 containing a second substance (a primary fluid reservoir 334), the second reservoir 334 defined by a space between the frangible wall 332 and the outer wall, wherein the second substance, when mixed with the first substance, alters the first substance (it’s inherent to have the 1st substance alters after mixing with the 2nd substance, since it is depending on what kind of substance/material/medium it both contains).

Claim(s) 1-5; 8-11; 14-18 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janfada et al. (WO 2020/097729)(Please see recitation in US 2021/0401054).
As per claim 1: Janfada discloses a tamper responsive cartridge for use with a power supply portion of a personal vaporizer 100 (as shown in fig. 1) comprising: a housing comprising an outer wall (as shown in fig. 1), and wherein the housing is configured to couple with the power supply portion 155 of the personal vaporizer 100; a first reservoir 175 (oil in the secondary chamber) containing a first liquid substance (oil), the first reservoir 175 defined by a frangible wall 185 (wherein barrier 185 may have a double-walled configuration of aluminum oxide, titanium oxide, or chromium with an air-filled or evacuated interstitial space); a wick 103 configured to transport the first substance from the first reservoir 175 to an atomization chamber (as shown in fig. 1; wherein the wicking material 103 and the heating element 134 are located); and a second reservoir 106 containing a second substance (e.g. cannabis oil), the second reservoir 106 defined by a space between the frangible wall 185 and the outer wall (as shown in fig. 1).

As per claims 2-5; 11 and 15-18: Janfada discloses the cartridge, wherein the atomization chamber (see fig. 1; wherein the heater element and the wick material are located) is configured to atomize the first substance 175 and generate an aerosol, the atomization chamber comprising: a heating element 134; and an air inlet to allow airflow through the atomization chamber into a chimney 190, wherein the chimney forms a channel between the atomization chamber and an external space (see Para. 0023]); and wherein the first reservoir 175 and the second reservoir 106 share a common base (see fig. 1; wherein the valves 147 is located), and wherein removal of the common base will break the frangible wall 185 (it’s inherent if the barrier 185 would be break if the base is removed because the 1st and 2nd reservoir bottom/base are being built on the common base of the housing); and wherein the 2nd substance, when in contact with the 1st substance, form a solid, rendering the cartridge unusable (it’s inherent for the 1st substance, form a solid and renders the cartridge unusable, since it’s depending on what type/kind of substance/material/medium from each reservoir that could turned solid after contact from each other (chemical reaction)); and wherein the 2nd substance, when in contact with the 1st substance, chemically reduces the potency of the 1st substance (it is inherent for the 1st substance to be potency after contacted with the 2nd substance, since it’s all depend on what kind of substance from each of the reservoir).


As per claim 8: Janfada discloses a method for responding to tampering of a cartridge of a personal vaporizer 100, the cartridge containing a first substance 175 to be atomized for inhalation by the vaporizer 100, the method comprising: breaking, at a frangible wall 185 ((wherein barrier 185 may have a double-walled configuration of aluminum oxide, titanium oxide, or chromium with an air-filled or evacuated interstitial space) in the cartridge, in response to tampering with the cartridge, the frangible wall 185 separating the first substance 175 and a second substance 106; and releasing the second substance 175 into the first substance 106 and altering the first substance (it is inherent to have the 1st substance to mix with the 2nd substance, it would change/make different/adjust into a different substance and no longer the same substance as first), impairing its use (since there would be 2 different materials/substances/medium mixing up together in the cartridge).

As per claims 9-10: Janfada discloses, wherein a differential pressure across the frangible wall 185 induces mixing of the second substance with the first substance (it is depending on the barrier 185 steadiness or the material of the barrier 185 to sustain the pressure from the vaporizer); and wherein tampering with the cartridge comprises penetrating removal of a base of the cartridge ((its inherent to modify/tempering with the cartridge would result in a removal of a base of the cartridge, since it shared the same base).

As per claim 14: Janfada discloses a system for responding to tampering of a cartridge of a personal vaporizer the system 100 comprising: a housing comprising an outer wall (as shown in fig. 1), and wherein the housing is configured to couple with a power supply portion 155 of the personal vaporizer 100; a first reservoir 175 (oil in the secondary chamber) containing a first liquid substance (oil), the first reservoir 175 defined by a frangible wall 185 (wherein barrier 185 may have a double-walled configuration of aluminum oxide, titanium oxide, or chromium with an air-filled or evacuated interstitial space); a wick 103 configured to transport the first substance from the first reservoir 175 to an atomization chamber (as shown in fig. 1; wherein the wicking material 103 and the heating element 134 are located); and a second reservoir 106 containing a second substance (e.g. cannabis oil), the second reservoir 106 defined by a space between the frangible wall 185 and the outer wall (as shown in fig. 1), wherein the second substance, when mixed with the first substance, alters the first substance (it is inherent to have the 1st substance altered because of the mixing of the 2nd substance in it).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7; 12-13; and 19-20 as best understood and are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2019/0166911).
As per claims 6-7; and 19-20: Xu discloses the personal vaporizer 100; and the frangible wall 332. However, Xu does not disclose wherein the frangible wall comprises a stress raiser intermediate its ends configured to promote breaking at the stress raiser; and wherein a plurality of stress raisers are uniformly spaced to encourage multiple breaks and even mixing of the first and second substances. 
On the other hand, Xu mentioned that the reservoir base wall 332 (frangible wall) is partially slidably received into the precursor reservoir 333. However, a person having ordinary skill in the art would know that to have the structure of the frangible wall as recited above can only deal with preferred material because such modification still would not change the function of the vaporizer after all, but to enhance the frangible wall with ability to collapsible or break through depends on how much pressure it applied to. Since, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Therefore, it would have been obvious to one having ordinary skill in the before the effective filing date of the claim invention to further modify the vaporizer system of Xu by having the frangible wall comprises a stress raiser intermediate its ends configured to promote breaking at the stress raiser; and wherein a plurality of stress raisers are uniformly spaced to encourage multiple breaks and even mixing of the first and second substances as taught by the instant invention to further provide a smooth collapsible or break through the wall once it reached the pressure for the wall to be collapsed. 

	As per claims 12-13: Xu discloses the personal vaporizer 100. However, Xu does not disclose wherein altering the first substance comprises turning the first substance to a solid; and wherein altering the first substance comprises altering at least one organoleptic property of the first substance, wherein the organoleptic properties altered include at least one of taste, smell, color, or texture.
On the other hand, Xu mentioned that the characteristics of the first and second vaporizable fluids 336 may be selected to provide particular characteristic variations, including variation in active ingredients or variations in the concentration or potency of a common active ingredient. However, a person having ordinary skill in the art would know that having the substance material as recited above can only deal with referred material, because such modification still would not change the function of the vaporizer after all, but to provide different type of substance/material/medium to the vaporizer system to enhance different flavors to the user as well as the manufacture desire. Since, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Therefore, it would have been obvious to one having ordinary skill in the before the effective filing date of the claim invention to further modify the vaporizer system of Xu by having altering the first substance comprises turning the first substance to a solid; and wherein altering the first substance comprises altering at least one organoleptic property of the first substance, wherein the organoleptic properties altered include at least one of taste, smell, color, or texture as taught by the instant invention to further provide the user with more options and to chose from varieties substance with different taste, smell, color or texture.

	Claim(s) 6-7; 12-13; and 19-20 as best understood and are rejected under 35 U.S.C. 103 as being unpatentable over Janfada et al. (WO 2020/097729)(Please see recitation in US 2021/0401054).
	As per claims 6-7; and 19-20: Janfada discloses the vaporizing device 100; and the frangible wall 185. However, Janfada does not disclose wherein the frangible wall comprises a stress raiser intermediate its ends configured to promote breaking at the stress raiser; and wherein a plurality of stress raisers are uniformly spaced to encourage multiple breaks and even mixing of the first and second substances. 
On the other hand, Janfada mentioned the barrier 185 may be comprised of material such as aluminum oxide, titanium oxide, chromium, or the like. In other embodiments, barrier may have a double-walled configuration of aluminum oxide, titanium oxide, or chromium with an air-filled or evacuated interstitial space. However, a person having ordinary skill in the art would know that to have the structure of the frangible wall as recited above can only deal with preferred material because such modification still would not change the function of the vaporizing device after all, but to enhance the frangible wall with ability to collapsible or break through depends on how much pressure it applied to. Since, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Therefore, it would have been obvious to one having ordinary skill in the before the effective filing date of the claim invention to further modify the vaporizing device of Janfada by having the frangible wall comprises a stress raiser intermediate its ends configured to promote breaking at the stress raiser; and wherein a plurality of stress raisers are uniformly spaced to encourage multiple breaks and even mixing of the first and second substances as taught by the instant invention to further provide a smooth collapsible or break through the wall once it reached the pressure for the wall to be collapsed

	As per claims 12-13: Janfada discloses the vaporizing device 100. However, Janfada does not disclose wherein altering the first substance comprises turning the first substance to a solid; and wherein altering the first substance comprises altering at least one organoleptic property of the first substance, wherein the organoleptic properties altered include at least one of taste, smell, color, or texture.
On the other hand, Janfada mentioned there is cannabis oil; or 1st chamber for storing oil to be vaporized; a 2nd chamber for vaporizing oil or being selectively fluidly. However, a person having ordinary skill in the art would know that having the substance material as recited above can only deal with referred material, because such modification still would not change the function of the vaporizer after all, but to provide different type of substance/material/medium to the vaporizer system to enhance different flavors to the user as well as the manufacture desire. Since, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Therefore, it would have been obvious to one having ordinary skill in the before the effective filing date of the claim invention to further modify the vaporizing device of Janfada by having altering the first substance comprises turning the first substance to a solid; and wherein altering the first substance comprises altering at least one organoleptic property of the first substance, wherein the organoleptic properties altered include at least one of taste, smell, color, or texture as taught by the instant invention to further provide the user with more options and to choose from varieties substance with different taste, smell, color or texture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831